Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13, 15-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US Pub. No. 2018/0089485 A1) in view of Seo et al. (US Pub. No. 2013/0341629 A1), hereafter referred to as Seo.

As to claim 1, Bok discloses a display apparatus (figs 1-4, display panel PNL) comprising a main display area (area A2 of display area DA), a component area (area A1) comprising a transmission area (TA), and a peripheral area (NDA) located outside the main display area (A2), the display apparatus (PNL) further comprising:
a first substrate (SUB);
a main pixel circuit (pixel thin film transistor TFT corresponding to the subpixel SP in area A2) located on the first substrate (SUB) to correspond to the main display area (A2), and comprising a main display element (light emission element EA in region A2) and a first semiconductor layer (ACT) connected to the main display element (EA through the drain electrode DE and first electrode EL1);
an auxiliary pixel circuit (pixel thin film transistor TFT corresponding to subpixel SP in region A1) located on the first substrate (SUB) to correspond to the component area (A1), and comprising an auxiliary display element (EA in region A1) and a second semiconductor layer (ACT in region A1) connected to the auxiliary display element (EA); and
a buffer layer (BF) located between the first substrate (SUB) and the first semiconductor layer (ACT in region A2) and between the first substrate (SUB) and the second semiconductor layer (ACT in region A1). 
Bok does not disclose a barrier layer located between the first substrate and the buffer layer, comprising one material from among SiNx, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Seo discloses an OLED display substrate (fig 6, [0056]) with a barrier layer (201) located between a first substrate (50) and a buffer layer (102), comprising one material from among SiNx, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3 ([0055]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Seo between the buffer layer and the substrate of Bok since this will provide excellent oxygen and moisture blocking characteristics. 

As to claim 2, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
Seo further discloses wherein the barrier layer (201) is directly located on the first substrate (substrate comprising layers 50 and 101). 

As to claim 3, Bok in view of Seo discloses the display apparatus of claim 2 (paragraphs above).
wherein the barrier layer (201) has a thickness ranging from about 200A to about 600A from a top surface of the first substrate ([0044]). 

As to claim 4, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
wherein the auxiliary display element comprises a counter electrode (EL2 in region A1), and 
the counter electrode (EL2) has a transmission hole (hole in EL2 corresponding to area TA) corresponding to the transmission area (TA). 

As to claim 5, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
Seo further discloses wherein a buffer layer (101 and 102) comprises a first buffer layer (101) and a second buffer layer (102), and
the barrier layer (201) is located between the first buffer layer (101) and the second buffer layer (102). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer layers with the barrier layer therebetween of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 

As to claim 6, Bok in view of Seo discloses the display apparatus of claim 5 (paragraphs above).
Seo further discloses wherein the barrier layer has a thickness ranging from about 200A to about 600A from a top surface of the first buffer layer ([0044]). 

As to claim 7, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
Seo further discloses wherein the barrier layer (fig 2, layer 201 and 202) comprises a first barrier layer (201) and a second barrier layer (202), and 
the buffer layer (102 and 103) comprises a first buffer layer (102) and a second buffer layer (103). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer and first and second barrier layers of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 

As to claim 8, Bok in view of Seo discloses the display apparatus of claim 7 (paragraphs above).
Seo further discloses wherein the first barrier layer (201) is directly located on the first substrate (substrate 50 and 101), 
the first buffer layer (102) is directly located on the first barrier layer (201), 
the second barrier layer (202) is directly located on the first buffer layer (102), and 
the second buffer layer (103) is directly located on the second barrier layer (202). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer and first and second barrier layers of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 

As to claim 9, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
Bok does not disclose a second substrate located under the first substrate, 
wherein a thickness of the second substrate is greater than a thickness of the first substrate. 
Nonetheless, Seo discloses a second substrate (fig 3, substrate 50) located under a first substrate (fig 3, substrate 102). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer and first and second barrier layers of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 
Seo does not explicitly disclose wherein a thickness of the second substrate is greater than a thickness of the first substrate. 
However, figure 3 shows that the relative thickness of the second substrate (50) is greater than a thickness of the first substrate (102).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the display panel to include the second substrate with a greater thickness than the first since this will provide sufficient support for the display elements while maintaining its flexibility.  

As to claim 10, Bok in view of Seo discloses the display apparatus of claim 9 (paragraphs above).
Seo’s embodiment shown in figure 3 further shows a first inorganic layer (101) located between the first substrate (102) and the second substrate (50); and 
a second inorganic layer (201) directly located on the first inorganic layer (101). 

As to claim 11, Bok in view of Seo discloses the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the barrier layer (202) has a thickness ranging from about 200A to about 600A ([0044]), and is directly located on the first substrate (102). 

As to claim 12, Bok in view of Seo discloses the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the buffer layer (103, 104) comprises a first buffer layer (103) and a second buffer layer (104), and 
the barrier layer (203) is located between the first buffer layer (103) and the second buffer layer (104). 

As to claim 13, Bok in view of Seo discloses the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the barrier layer (203, 202) comprises a first barrier layer (202) and a second barrier layer (203),
the buffer layer (103, 104) comprises a first buffer layer (103) and a second buffer layer (104), 
the first barrier layer (202) is directly located on the first substrate (102),
the first buffer layer (103) is directly located on the first barrier layer (202),
the second barrier layer (203) is directly located on the first buffer layer (103), and 
the second buffer layer (104) is directly located on the second barrier layer (203). 

As to claim 15, Bok discloses a method of manufacturing a display apparatus (figs 1-4, [0079]-[0081]) comprising a main display area (A2), a component area (A1) comprising a transmission area (TA), and a peripheral area (NDA) located outside the main display area (A2), the method comprising:
preparing a first substrate (SUB; [0080]);
forming a barrier on the first substrate (barrier layer on the polymer substrate [0080]);
forming a buffer layer (BF) on the barrier layer ([0080]); and 
forming a main pixel circuit (TFT circuit in A2) comprising a first semiconductor layer (ACT in region A2) located on the buffer layer (BF) to correspond to the main display area (A2) and an auxiliary pixel circuit (TFT circuit in A1) comprising a second semiconductor layer (ACT in A1) located on the buffer layer (BF) to correspond to the component area (A1). 
Bok does not disclose wherein the barrier layer havs a density ranging from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Seo discloses an OLED display substrate (fig 6, [0056]) with a barrier layer (201) located between a first substrate (50) and a buffer layer (102), comprising one material from among SiNx, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3 ([0055]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Seo between the buffer layer and the substrate of Bok since this will provide excellent oxygen and moisture blocking characteristics. 

As to claim 16, Bok in view of Seo discloses the method of claim 15 (paragraphs above).
Seo further discloses wherein, in the forming of the barrier layer (201) having the density ranging from about 2 g/cm3 to about 6 g/cm3 ([0055]) on the first substrate (50), the barrier layer comprises a silicon nitride formed by a PECVD process using at least one gas selected from among ammonia, nitrogen, and silane ([0047]). 

As to claim 19, Bok in view of Seo discloses the method of claim 15 (paragraphs above).
Seo further discloses wherein the barrier layer (201) has a thickness ranging from about 200A to about 600A ([0054]), and is directly formed on the substrate (substrate comprising 50 and 101). 

As to claim 20, Bok in view of Seo discloses the method of claim 15 (paragraphs above).
Bok does not disclose before the preparing of the first substrate, 
preparing a second substrate;
forming a first inorganic layer on the second substrate; and 
forming a second inorganic layer on the first inorganic layer, 
wherein the first substrate is formed on the second inorganic layer. 
Nonetheless, Seo further discloses an embodiment of figure 3 that discloses before preparing a first substrate (102), 
preparing a second substrate (50);
forming a first inorganic layer (101) on the second substrate (50); and 
forming a second inorganic layer (201) on the first inorganic layer (101), 
wherein the first substrate (102) is formed on the second inorganic layer (201).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer layers with the barrier layer therebetween of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 

As to claim 21, Bok discloses a display apparatus (figs 1-4, PNL) comprising:
a substrate (SUB), the substrate comprising a main display area (A2), a component area (A1) comprising a transmission area (TA) and at least partially surrounded by the main display area (A2), and a peripheral area (NDA) located outside the main display area (A2); 
a buffer layer (BF);
a main pixel circuit comprising a first semiconductor layer (ACT in the region A2) formed on the buffer layer (BF) to correspond to the main display area (A2); and 
an auxiliary pixel circuit comprising a second semiconductor layer (ACT in the region A1) formed on the buffer layer (BF) to correspond to the component area (A1). 
Bok does not disclose a barrier layer having a density ranging from about 2 g/cm3 to about 6 g/cm3 formed on the substrate; and wherein the buffer layer is formed on a barrier layer.
Nonetheless, Seo discloses an OLED display substrate (fig 6, [0056]) with a barrier layer (201) located between a first substrate (50) and a buffer layer (102), comprising one material from among SiNx, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3 ([0055]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Seo between the buffer layer and the substrate of Bok since this will provide excellent oxygen and moisture blocking characteristics. 

As to claim 22, Bok in view of Seo discloses the display apparatus of claim 21 (paragraphs above).
Seo further discloses wherein the barrier layer has a thickness ranging from about 200A to about 600A from a top surface of the substrate, and comprises one material from among SiNx, Al2O3, and Zr2O3 ([0054]).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Seo and further in view of Liang et al. (US Pub. No. 2021/0202621 A1), hereafter referred to as Liang.

As to claim 14, Bok in view of Seo discloses the display apparatus of claim 1 (paragraphs above).
Bok in view of Seo do not disclose a bottom metal layer located between the first substrate and the auxiliary pixel circuit in the component area,
wherein the bottom metal layer has a bottom hole corresponding to the transmission area. 
Nonetheless, Liang discloses a bottom metal layer located between a first substrate and an auxiliary pixel circuit in a component area (fig 2, area AB, fig 9, bottom metal layer M0 between substrate 30 and auxiliary pixel circuit TFT 112),
wherein the bottom metal layer (M0) has a bottom hole (20) corresponding to a transmission area ([0036]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the bottom metal layer of Liang in the display apparatus of Bok in view of Seo since this will prevent impurity ions from affecting the performance of the thin film transistor. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Seo and further in view of Kubota (US Pub. No. 2006/0275540 A1).

As to claim 17, Bok in view of Seo discloses the method of claim 15 (paragraphs above).
Bok in view of Seo do not disclose wherein, in the forming of the barrier layer having the density ranging from about 2 g/cm3 to about 6 g/cm3 on the first substrate, the barrier layer comprises Si3N4 formed by a reaction between ammonia and silane at a temperature of 1000                        
                            °
                        
                    C or higher. 
Nonetheless, Kubota discloses wherein, in the forming of a barrier layer ([0030]), the barrier layer comprises silicon nitride formed by reaction between ammonia and silane at a temperature of 1000                        
                            °
                        
                    C or higher ([0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the silicon nitride barrier layer of Bok in view of Seo using the catalytic chemical vapor deposition process as taught by Kubota since this will provide a high quality barrier layer for preventing moisture and oxygen contamination of an organic light emitting element that may be caused by pinholes in a barrier layer. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Seo and further in view of Pieper et al. (US Pub. No. 2016/0164031 A1), hereafter referred to as Pieper.

As to claim 18, Bok in view of Seo discloses the method of claim 15 (paragraphs above).
Bok in view of Seo do not disclose wherein, in the forming of the barrier layer having the density ranging from about 2 g/cm3 to about 6 g/cm3 on the first substrate, the barrier layer comprises one material from among Al2O3 and Zr2O3 formed by an ALD process. 
Nonetheless, Pieper discloses wherein, in the forming of a barrier layer (fig 1, layer 116) on a first substrate (112), the barrier layer (116) comprises one material from among Al2O3 and Zr2O3 formed by an ALD process ([0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select one of the known barrier materials and manufacturing techniques from the list of known processes taught by Pieper for the formation of the barrier layer of Bok in view of Seo since it was known that these materials have good moisture and oxygen barrier characteristics and ALD provides a uniform layer structure that provides good barrier characteristics. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0408148; US2020/0203445; US2016/0141551; and US2014/0339527.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/7/2022